Bland, Judge,
delivered the opinion of the court:
This is an ex parte appeal from a decision of the Board of Appeals of the United States Patent Office, rejecting claims 1, 2, 3, and 4 in appellant’s application for an invention relating to a child’s bib, the lower front part of which contains a tray construction.
The application discloses a child’s bib containing at the bottom a pocket or tray which is for the purpose of catching particles of food dropped by the child when eating. The exhibit of the goods, which appellant is merchandising is made in accordance with her application disclosure, and is made from a light-colored cloth, which is starchy and more or less stiff. The body of the bib lies flat against the child’s chest and the lower edge ⅛ arcuated so that a crescent-shaped pocket or tray member stands out from the flat portion of the bib. ’ The character of standing out and forming a pocket is brought about by the more or less stiff character of the cloth and the fact that the pocket member contains more cloth and is longer from side to side than the distance between the two sides when measured in a straight line. The particular structure which causes-the pocket to project, we think, is aptly described in the claims and *1307it is the one feature of the claims which appellant earnestly urges, is not disclosed in any of the references cited.
Claim 3 is illustrative and reads as follows:
3. A child’s bib formed of liquid resisting material including, a body portion, an arcuated edge formed along the lower side of said body portion, a tray portion having arcuated edges of different radiuses, each of' which are greater than the radius on said body portion, said edges converging into each other to form pointed ends, and means for attaching one of said arcuated edges of said tray portion to the arcuated edge of said body portion to cause said tray portion to project in an arcuated formation throughout its entire length from said body portion.
The rejection was based upon the following references:
Clayton, 193077, July 17, 1877.
Spies, 358367, February 22, 1887.
Small, 636462, November 7, 1899.
Newlin, 704206, July 8, 1902.
The “ liquid resisting material ” feature of the claim is old and it is not seriously contended that it is new.
We think the Board of Appeals was correct in its conclusion that the references clearly anticipated the disclosure of appellant’s application and the claims were properly rejected.
Appellant urges that no reference, except Clayton, discloses the curved pocket effect and that Clayton is in a nonanalogous art,, being a patent for a bathing shoe.
We think Spies anticipates the projecting pocket feature of appellant’s disclosure The drawing and specification in Spies shows that if the top of the pocket should be wider than the body of the bib, the pocket would project. The drawing shows and the specification recites that if the bottom, which is wider than the body of' the bid, is drawn up and fastened to the body, a projecting pocket, will result.
The decision of the Board of Appeals is affirmed.